Citation Nr: 0213220	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  96-51 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as a helpless child due to 
permanent incapacity for self-support before attaining the 
age of 18.


WITNESS AT HEARING ON APPEAL

Appellant-Custodian, Veteran's Daughter, Veteran's Brother, 
and Family Friend 


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from April 1944 until December 
1944; he died in March 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that 
permanent incapacity for self-support was not established.

A Travel Board hearing was held in June 1997, and a copy of 
that transcript is on file.  The Board Member who presided at 
that hearing became ill and the appellant requested the 
opportunity for a hearing with another Board Member.  The 
case was forwarded to the Board prior to the scheduling of 
this new hearing.  Subsequently the Board in September 1998 
remanded this case to schedule a Travel Board hearing.

In the interim, the presiding Board Member from the June 1997 
hearing returned to work and the case again was forwarded to 
the Board.  The Board Remanded the claim in July 1999 for 
additional development.  The RO returned the case to the 
Board in September 2002.  Unfortunately, while the case was 
in remand status, the Board Member who had presided at the 
June 1997 hearing retired.


REMAND

As noted above, the appellant has requested another hearing 
before a Board Member at the RO.  To ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should arrange for the appellant 
to be scheduled for a hearing before a 
Member of the Board.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

